Citation Nr: 0103420	
Decision Date: 02/05/01    Archive Date: 02/14/01	

DOCKET NO.  99-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral 
patellofemoral syndrome.

3.  Entitlement to an increased rating for residuals of a 
fracture of the lumbar spine, currently evaluated as 
20 percent disabling.

4.  Whether the October 5, 1995, rating decision that granted 
service connection for residuals of a fracture of the lumbar 
spine, and evaluated that disability as 10 percent disabling, 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1995.

This matter arises from various rating decisions rendered 
since October 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran raised the 
additional issues of his entitlement to service connection 
for acne, radiculopathy of the upper and lower extremities, 
and retrograde ejaculation.  These issues are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor 
have they been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  As such, they are referred to the RO for 
all action deemed necessary.

Preliminary review indicates that the issues of the veteran's 
entitlement to service connection for bilateral 
patellofemoral syndrome and an increased rating for residuals 
of a fracture of the lumbar spine are not yet ready for 
appellate disposition.  These will be addressed in greater 
detail in the remand section of this decision.


FINDINGS OF FACT

1.  A cervical spine disability did not have its onset during 
active military service, is not attributable to an incident 
of such service, and did not develop or increase in severity 
as a result of any of the veteran's service-connected 
disabilities.

2.  By rating decision dated October 5, 1995, the RO granted 
service connection for residuals of a fracture of the lumbar 
spine, and evaluated that disability as 10 percent disabling.  
The veteran was notified of that determination, but did not 
appeal.

3.  The rating decision rendered by the RO on October 5, 1995 
was consistent with the evidence then of record and with the 
VA laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active military service, is not proximately due 
to a service-connected disability, and has not been 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310 (2000).

2.  The rating decision rendered on October 5, 1995, that 
granted service connection for residuals of a fracture of the 
lumbar spine but that limited the disability evaluation 
assigned to 10 percent was not timely appealed and is, 
therefore, final.  38 U.S.C.A. §§ 1155, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Cervical Spine Disability

The veteran contends that he injured his cervical spine when 
falling from a tree during active military service, and that 
such injury has led to a chronic neck disability.  In this 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. § 1110.  
Service connection may also be granted based upon continuity 
and chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition in service, and that the condition 
persists.  That evidence must be medical, unless it relates 
to a condition that may be attested to by lay observation.  
If the chronicity provision does not apply, service 
connection may still be granted if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Id.  Alternatively, 
service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310.  Moreover, service 
connection may be granted if a disability that is otherwise 
nonservice connected is aggravated by either one, or a 
combination of, a veteran's service-connected disabilities.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  It is within the 
foregoing context that the veteran's claim for service 
connection for a cervical spine disability must be evaluated.

The facts in this case are as follows.  Service medical 
records indicate that the veteran injured his lumbar spine on 
February 5, 1992, as the result of a fall from a tree.  
Although the veteran complained of low back pain, no cervical 
spine tenderness was apparent, and the veteran had no 
complaints in this regard.  X-rays taken of the veteran's 
neck at that time were within normal limits.  Two years 
later, 

while still on  active duty, the veteran complained of neck 
discomfort; however, magnetic resonance imaging (MRI) of the 
cervical spine also resulted in normal findings.  The veteran 
again was examined in March 1995.  He registered no 
complaints regarding the cervical spine at that time.

Following the veteran's discharge from military service, he 
underwent various VA physical examinations in June and July 
1995.  Again, he had no complaints regarding the cervical 
spine, and no disability of the neck was observed by the 
examining physicians.  The veteran then was seen in April 
1997 for complaints of neck pain of two weeks' duration.  
Mild swelling was noted over the right lateral neck in the 
region of C4-C5.  X-rays of the cervical spine reflected 
minimal foraminal narrowing on the left at C4-C5.  Muscle 
strain was diagnosed.  The veteran again was seen for 
complaints of chronic neck pain in July 1998.  He stated that 
his neck pain began when he injured his lumbar spine.  
Physical examination failed to reveal any abnormalities 
associated with the veteran's neck, but X-rays revealed mild 
irregularities of the C5-C6 disc space, and anterior 
vertebral spurring.  The examiner diagnosed chronic cervical 
pain secondary to mild degenerative disc disease.

The veteran testified at a personal hearing in July 1999.  He 
again stated that he believed that he sustained a whiplash 
injury to his neck when he injured his lumbar spine during a 
fall from a tree in military service.

The foregoing indicates that a cervical spine disability, to 
include degenerative disc disease, was not noted during the 
veteran's military service.  Although the veteran complained 
of neck discomfort in 1994, MRI studies of the cervical spine 
were normal.  Moreover, the veteran registered no complaints 
regarding the cervical spine during a physical examination 
conducted one month prior to his discharge from military 
service.  Similarly, although the veteran received VA 
treatment and examinations during 1995 and 1996, no 
complaints regarding neck pain or any other abnormalities 
associated with the cervical spine were registered.  The 
first 

indication of a cervical spine disorder was in X-rays taken 
in April 1997.  At that time, the veteran complained of a 
two-week history of neck pain.

Absent evidence of (1) a cervical spine disability during the 
veteran's military service, (2) continuity of symptomatology 
associated with the veteran's cervical spine following 
military service, or (3) clinical evidence associating the 
veteran's cervical spine disability, to include degenerative 
disc disease, to an incident of his military service, service 
connection is not warranted.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the same vein, since there is no 
indication that the veteran developed a cervical spine 
disability as the result of any of his service-connected 
disabilities, service connection is not warranted on a 
secondary basis.

II.  Clear and Unmistakable Error in the October 5, 1995, 
Rating Decision

The veteran does not contend that he was not duly informed of 
the RO's October 5, 1995, rating determination; moreover, the 
appellate record contains a copy of a VA letter dated 
October 16, 1995, that informed the veteran that he had been 
granted service connection for a lumbar spine disability, and 
that that disability had been evaluated as 10 percent 
disabling.  An attachment to that letter also informed the 
veteran of his appellate rights.  Despite this, the veteran 
did not timely appeal that determination.  See 38 U.S.C.A. 
§ 7105.  As such, it became final, absent clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at that time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was clear and 

unmistakable error must be based upon the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc)).  The Court has stated that clear and unmistakable 
error is a very specific and rare kind of error.  "It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the error."  Thus, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

With regard to the veteran's current claim, he has not 
alleged that the correct facts were unknown when the 
October 5, 1995, rating decision was rendered.  Instead, he 
alleges that the statutory and regulatory provisions then in 
effect were incorrectly applied, and that the symptomatology 
associated with his low back was indicative of a higher 
disability evaluation.  The October 5, 1995, rating decision 
indicates that the RO evaluated all of the evidence before it 
at that time, to include the clinical findings of private and 
VA physicians, and concluded that the veteran's low back 
disability was 10 percent disabling pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5293 (2000).  The veteran contends that the disability, 
instead, should have been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).  
His argument appears to be that there was a demonstrable 
deformity present.  The record does not indicate that this is 
so.  Although injury to the veteran's low back resulted in a 
fusion at the T12-L2 level, there was no indication at the 
time that the October 1995 rating decision was rendered that 
this resulted in limitation of motion that warranted a 
compensable evaluation.  As such, even under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5285, it is not clear 
that a disability evaluation in excess of 10 percent was 
warranted at that time.

In view of the foregoing, the Board must conclude that the 
October 5, 1995 rating decision that assigned a 10 percent 
disability evaluation for postoperative residuals 

of a fracture of the lumbar spine did not contain an error of 
such magnitude that it could be considered to be 
"undebatable" in nature.  On the contrary, it appears that 
the RO applied the applicable laws and regulations then in 
effect to the correct facts known at that time.  Absent clear 
and unmistakable error, the Board cannot overturn, or 
otherwise modify, the RO's October 5, 1995 rating 
determination.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).


ORDER

Service connection for a cervical spine disability is denied.

Because the October 5, 1995, rating decision regarding the 
disability evaluation assigned for postoperative residuals of 
a fracture of the lumbar spine was not clearly and 
unmistakably erroneous, the benefit sought on appeal is 
denied.


REMAND

The veteran's service medical records indicate that he 
complained of bilateral knee pain while on active duty.  
Patellar pain syndrome was diagnosed at that time.  The 
veteran again related bilateral knee pain during a physical 
examination conducted in July 1998.  Bilateral patellofemoral 
syndrome was diagnosed.  This is in contrast to the veteran's 
claim for service connection for a cervical spine disability; 
no such inservice diagnosis with regard to the latter was 
ever made.  The Board notes that the "Veterans' Claims 
Assistance Act of 2000," Pub. L. No. 106-475, Section 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103(A) (the "Act"), requires the Secretary to provide a 
medical examination or to obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  This is true so long as there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Id. at (a).  Medical nexus 

opinions will be obtained in situations where there is 
evidence of a current disability and an indication of a 
potential inservice incident which may have caused or 
aggravated the disability.  In such circumstances, VA is 
required to obtain a medical opinion as to whether it is as 
likely as not that the current disability is related to 
service.  Given the diagnosis of patellar pain syndrome in 
service and the more recent diagnosis of patellofemoral 
syndrome, the Board believes that further examination of the 
veteran is necessary to ensure that he is accorded due 
process of law.

The Board notes that the veteran's service-connected 
postoperative residuals of a fracture of the lumbar spine has 
not been examined in recent years.  Moreover, the most recent 
examination of record conducted in 1998 does not indicate the 
effect, if any, that either pain or weakness has upon the 
range of motion of the veteran's low back.  The Court has 
held that weakness and pain of a joint affecting movements 
are as important in evaluating a given disability as is loss 
of range of motion.  See DeLuca v. Brown, 8 Vet. App. 206-207 
(1995).  Under the circumstances, the veteran should be 
afforded the opportunity to undergo VA examination of his 
lumbar spine to ensure that VA has met its duty to assist him 
in the development of his claim.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).

In view of the foregoing, action on the issues of the 
veteran's entitlement to service connection for bilateral 
patellofemoral syndrome and an increased rating for 
postoperative residuals of a fracture of the lumbar spine is 
deferred, and REMANDED to the RO for the following:

1.  The veteran should be afforded a 
special VA orthopedic examination of the 
knees and lumbar spine.  The claims 
folder must be available to, and be 
reviewed by, the examining physician in 
conjunction with the examination.  All 
indicated tests and studies must be 

accomplished, to include radiographic 
studies.  All abnormalities associated 
with the veteran's knees and low back 
should be reported in detail.  The 
examiner should indicate whether it is as 
likely as not that the bilateral patellar 
pain syndrome noted during the veteran's 
military service in 1992 is related to 
his current diagnosis of patellofemoral 
syndrome.  A complete rationale should be 
given for each opinion and conclusion 
expressed.  In addition, the examination 
report should cover any weakened 
movements, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use of the 
lumbar spine, and should provide an 
opinion as to how these factors result in 
limitation of motion, if any.  The 
examiner should also determine whether 
the pain is related to the postoperative 
residuals of surgery performed on the 
veteran's low back in the T12-L2 region.  
If the veteran describes flareups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flareups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during flareups.  If 
the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a 
flareup, that fact should be so stated.  
Again, the examiner should offer a 
complete rationale for each opinion and 
conclusion expressed regarding the 
veteran's service-connected low back 
disability.

2.  The RO should review the examination 
report, and determine whether it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If the benefits still 
pending on appeal are not granted, then 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals





